Citation Nr: 9915346	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  99-06 676	)	DATE
	)
	)


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June of 1966 to June 
1968.

In June 1992, the veteran filed a claim for service 
connection for a left knee disability incurred during active 
duty.  In a September 1992 rating decision, the Regional 
Office (RO) denied the veteran's claim.  The veteran 
submitted additional evidence and in a March 1993 rating 
decision, the RO again denied the veteran's claim.  In an 
October 1995 decision, the Board of Veterans' Appeals (Board) 
determined that service connection was not warranted for 
"residuals of an injury of the left knee."

In January 1997, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
granted a joint motion to remand the case to the Board.  The 
Court vacated that part of the October 1995 Board decision 
which denied service connection for a left knee disability, 
and the matter was remanded for further proceedings.  

The Board remanded the case to the RO for further development 
in February 1998.  In a February 1999 rating decision, the RO 
granted service connection for postoperative residuals of a 
left knee injury.  



FINDINGS OF FACT

1.  In an October 1995 decision, the Board affirmed the RO's 
denial of the veteran's claim for service connection for 
residuals of a left knee injury.  

2.  Pursuant to a written agreement dated in September 1996, 
the veteran retained a private attorney to provide legal 
services on a contingency basis.  In a September 1997 
amendment to the September 1996 agreement, the veteran agreed 
to a contingency basis of 20 percent of past-due benefits 
awarded, to be paid by VA directly to the attorney, based 
upon favorable resolution of the veteran's claim.

3.  The attorney provided legal services with respect to the 
claim of entitlement to service connection for residuals of a 
left knee injury, which had been denied by the Board in its 
October 1995 decision.

4.  In a February 1999 rating decision, the RO granted 
service connection for postoperative residuals of a left knee 
injury, evaluated as 10 percent disabling from April 9, 1992; 
100 percent disabling from April 30, 1992; 10 percent 
disabling from June 1, 1992; and 20 percent disabling from 
April 3, 1998.  The award resulted in past-due benefits 
payable to the veteran.



CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran for representational services before 
VA and the Board have been met with respect to the claim of 
entitlement to service connection for postoperative residuals 
of a left knee disability.  38 U.S.C.A. § 5904 (West 1991 & 
Supp. 1998); 38 C.F.R. § 20.609 (1998).

2.  An attorney fee amounting to 20 percent of past-due 
benefits is payable from past-due benefits for the period of 
April 9, 1992 to February 11, 1999, resulting from the grant 
of service connection for postoperative residuals of a left 
knee injury and assignments of a 10 percent evaluation from 
April 9, 1992; a 100 percent evaluation from April 30, 1992; 
a 10 percent evaluation from June 1, 1992; and a 20 percent 
evaluation from April 3, 1998.  38 U.S.C.A. § 5904(d) (West 
1991 & Supp. 1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record reveals that, in a September 1992 
rating decision, the RO denied the veteran's claim for 
service connection for a left knee disability.  The veteran 
submitted additional evidence and in a March 1993 rating 
decision, the RO again denied the veteran's claim for service 
connection for a left knee disability.  The veteran filed a 
notice of disagreement with the decision in March 1993.  In 
an October 1995 decision, the Board affirmed the RO's denial 
of the claim for service connection for a left knee 
disability.  

In September 1996, the veteran's attorney submitted a letter 
of representation and engagement agreement signed by the 
veteran to the Clerk of Court.  A copy of the letter and 
engagement agreement was also forwarded to the General 
Counsel of Department of Veterans Affairs (VA).  A copy of 
the September 1996 engagement agreement reveals the veteran 
agreed to contingent legal fees under the provisions of the 
Equal Access to Justice Act, to be paid by VA directly to the 
attorney from any benefits awarded on the basis of the claim.

In July 1997, the veteran's attorney and the General Counsel 
of VA filed a joint motion for partial remand of the October 
1995 Board decision and for a stay of further proceedings.  
On July 16, 1997, the Court issued an order granting the 
joint motion to remand one issue.  The Court vacated that 
part of the October 1995 Board decision that denied service 
connection for residuals of an injury to the left knee and 
remanded the issue to the Board.  

In an October 1997 letter, the veteran's attorney advised the 
Board that he continued to represent the veteran in the 
adjudication of the remanded claim.  It was noted that an 
Attorney Fee Agreement was enclosed.  The Attorney Fee 
Agreement reveals that the veteran agreed to a contingent 
legal fee of 20 percent of past-due benefits awarded, to be 
paid by VA directly to the attorney from any past-due 
benefits awarded on the basis of the claim.  It was noted the 
agreement constituted an amendment to the original fee 
agreement of September 1996.  

In February 1998, the Board remanded the case to the RO for 
further development.  In a February 1999 rating decision, the 
RO granted service connection for postoperative residuals of 
a left knee injury.  The RO assigned a 10 percent evaluation 
from April 9, 1992; a 100 percent evaluation from April 30, 
1992; a 
10 percent evaluation from June 1992; and a 20 percent 
evaluation from April 1998.  

In March 1999, the RO notified the veteran that he would be 
awarded additional monetary benefits, effective from May 
1992, as a result of the February 1999 rating decision and 
that his past-due benefits had been calculated as $15,599.00.  
It was noted the maximum attorney fee payable, 20 percent of 
the past-due benefits, computed as $3,119.80, had been 
withheld, pending a determination by the Board of eligibility 
for payment of attorney fees from such past-due benefits.

Analysis

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 
Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before VA, as long as the fee charged is neither 
"unreasonable" nor "excessive."  A fee may be charged to a 
claimant if all of the following conditions are met:

1.  A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided prior to the date of 
the Board's decision.  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(1).

2.  The notice of disagreement that 
preceded the Board's decision with 
respect to the issue, or issues, involved 
must have been received by the agency of 
original jurisdiction (the RO) on or 
after November 18, 1988.  V.J.R.A. 
Section 403, 102 Stat. at 4122; 38 C.F.R. 
§ 20.609(c)(2).

3.  The attorney must have been retained 
not later than one year following the 
date that the decision by the Board with 
respect to the issue, or issues, involved 
was promulgated.  (This condition will be 
considered to have been met with respect 
to all successor attorneys at law or 
agents acting in the continuous 
prosecution of the same matter if a 
predecessor was retained within the 
required time period.)  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(3).

If any of the foregoing criteria is lacking, a fee may not be 
charged.

Here, the Board's October 1995 "final decision" addressed 
the issue of service connection for residuals of a left knee 
injury.  The notice of disagreement that preceded the Board's 
decision was received by the RO after November 18, 1988.  The 
attorney was retained in September 1996, not later than one 
year following the date of the Board's promulgation of the 
underlying decision.  Subsequently, services were rendered by 
the attorney before the Court, VA, and the Board.  The 
attorney's legal services preceded the effectuating rating 
decision. Therefore, the criteria under which attorney fees 
may be charged have been met.  

The Board now turns to the question of whether the attorney 
may be paid a fee directly by VA from past-due benefits 
awarded the veteran.  In that regard, the following criteria 
must be met:  (1) The total fee payable (excluding expenses) 
does not exceed 20 percent of the total amount of past-due 
benefits awarded; (2) the amount of the fee is contingent on 
whether or not the claim is resolved in a manner favorable to 
the claimant or appellant; (3) the award of past-due benefits 
results in a cash payment to a claimant or an appellant from 
which the fee may be deducted; and (4) the claimant or 
appellant and an attorney have entered into a fee agreement 
providing that payment for the services of the attorney will 
be made directly to the attorney by VA out of any past-due 
benefits awarded as a result of his successful appeal to the 
Board or an appellate court, or as a result of a reopened 
claim before VA following a prior final denial of such 
benefits by the Board or an appellate court.  38 U.S.C.A. 
§ 5904(d); 38 C.F.R. § 20.609(h).

The contingency fee agreement signed in September 1997 as an 
amendment to the September 1996 agreement, was executed by 
both the veteran and his attorney; by definition, the payment 
of the fee was contingent on whether or not the claim was 
resolved successfully.  The agreement provided that the 
attorney's services were to be rendered on a contingent basis 
of 20 percent of past-due benefits awarded.  A fee that does 
not exceed 20 percent of past-due benefits is presumed to be 
reasonable.  38 C.F.R. § 20.609(f).  Additionally, the 
requirement that an award of past-due benefits resulting in a 
cash payment to the appellant from which the attorney fee may 
be deducted has been met, since the February 1999 rating 
decision established the grant of service connection for 
postoperative residuals of a left knee injury, evaluated as 
10 percent disabling from April 9, 1992; 100 percent 
disabling from April 30, 1992; 10 percent disabling from June 
1992; and 20 percent disabling from April 3, 1998.  

The provisions of 38 C.F.R. § 20.609(g) and (h) require that 
the fee agreement include an applicable VA file number and be 
filed with the Board and the RO within 30 days of its 
execution.  A review of the record discloses that the 
September 1997 contingency fee agreement did contain the 
veteran's VA file number, and that a copy of that agreement 
was furnished to the Board within 30 days.  It is not clear 
whether the RO was actually notified of the September 1997 
contingency agreement within 30 days or if they became aware 
of it through the Board.  However, the RO did become aware of 
the attorney fee agreement in time to effectuate its 
provisions.  Based upon these facts, the Board finds that the 
attorney was in substantial compliance with the provisions of 
38 C.F.R. § 20.609(g) and (h).  Although he did not strictly 
adhere to the letter of that regulation, it cannot be said 
that he violated its spirit.

Consequently, the Board must determine whether the fee 
agreement provided for the payment of the services of the 
attorney directly to that attorney by VA.  As noted above, 
state plainly within the context of the attorney fee 
agreement is a proviso that any contingent fees are to be 
paid by VA directly to the attorney from any past due 
benefits awarded on the basis of the veteran's claim.  Thus, 
the Board concludes that the fee agreement provided for a 
total fee payable to the attorney that did not exceed 20 
percent of past-due benefits awarded on the basis of the 
claim, in compliance with the provisions of 38 U.S.C.A. 
§ 5904(d) and 38 C.F.R. § 20.609(h).  The attorney's expenses 
may be paid out of past-due benefits, pursuant to 38 C.F.R. 
§ 20.610(b) (1998).  The contingency fee agreement did not 
violate this regulatory provision.

Based upon the February 1999 RO decision, the effective date 
of the grant of compensable evaluations for the postoperative 
residuals of a left knee injury are as follows:  10 percent 
from April 9, 1992; 100 percent from April 30, 1992, 10 
percent from June 1, 1992; and 20 percent from April 3, 1998.  
In light of this, the inclusive dates for the purpose of 
entitlement to attorney fees based on the veteran's receipt 
of compensable evaluations for the postoperative residuals of 
a left knee injury are April 9, 1992 to February 11, 1999 
(the date of the rating decision granting the benefit).  



ORDER

Eligibility for the direct payment by VA of the attorney fees 
is established.  The attorney should be paid 20 percent of 
past-due benefits resulting from the grant of service 
connection for postoperative residuals of a left knee injury 
and assignment of compensable evaluations for the period from 
April 9, 1992 to February 11, 1999.



		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals



 


